Citation Nr: 9904292	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-08 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


REMAND

The veteran had active duty from April 1962 to May 1965 and 
from May 1970 to October 1976.  

In a July 1995 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for hypertension and "flashbacks."  The 
veteran was notified of that decision in July 1995, and in a 
statement received in February 1996 he expressed disagreement 
with the denial of service connection for hypertension and 
post-traumatic stress disorder (PTSD).  In a March 1996 
rating decision the RO confirmed and continued the denial of 
service connection for hypertension, and the veteran was 
notified of that decision in a March 1996 statement of the 
case that included the issues of entitlement to service 
connection for hypertension and "flashbacks."  

The veteran did not file a substantive appeal within the one 
year period following the July 1995 denial of service 
connection for hypertension and "flashbacks," or within 
60 days of the March 1996 statement of the case.  In 
addition, he did not file a notice of disagreement within one 
year of the RO's March 1996 confirmation of the denial of 
service connection for hypertension.

In an October 1996 rating decision the RO denied entitlement 
to service connection for PTSD, and the veteran was notified 
of that decision in October 1996.  In November 1997 he filed 
a substantive appeal, in which he referred to having been 
"harmed" while serving in Vietnam.  In a September 1998 
rating decision the RO granted service connection for PTSD, 
and assigned a 10 percent rating for the disorder.  

A supplemental statement of the case pertaining to the denial 
of service connection for hypertension was provided to the 
veteran in September 1998, and in November 1998, more than 
60 days after the issuance of the September 1998 supplemental 
statement of the case, the veteran's representative submitted 
written arguments in support of his claims of entitlement to 
service connection for hypertension and a disability rating 
in excess of 10 percent for PTSD.  In December 1998 the 
veteran provided testimony at a hearing before a member of 
the Board of Veterans' Appeals (Board) on the issues of 
entitlement to service connection for hypertension and a 
rating in excess of 10 percent for PTSD.

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal filed after a statement of 
the case is furnished to the veteran.  The notice of 
disagreement must be filed within one year from the date of 
mailing of the notice of the determination.  The substantive 
appeal must be filed within 60 days from the date the 
statement of the case is mailed, or within the remainder of 
the one year period from the date of mailing of the notice of 
determination, whichever occurs later.  In the absence of a 
properly perfected appeal, the Board is without jurisdiction 
to determine the merits of the case.  38 U.S.C.A. § 7105; see 
Roy v. Brown, 5 Vet. App. 554 (1993); 38 C.F.R. §§ 20.200, 
20.302.

The issue of entitlement to service connection for 
hypertension was certified to the Board in December 1998.  It 
does not appear, however, that the veteran has timely 
perfected an appeal of that issue.  Although the Board is 
obligated to assess its jurisdiction over an issue, it is 
precluded from determining in the first instance whether an 
appeal has been timely perfected.  In addition, prior to the 
Board's disposition of the appeal, the veteran must be 
informed of the procedural deficit and be given the 
opportunity to submit evidence and arguments pertaining to 
the timeliness of his appeal.  Marsh v. West, 11 Vet. App. 
468 (1998).

The representative's November 1998 arguments in support of a 
disability rating in excess of 10 percent for PTSD constitute 
a notice of disagreement with the rating assigned in the 
September 1998 rating decision.  The veteran has not, 
however, been provided a statement of the case pertaining to 
the rating assigned for PTSD.  38 U.S.C.A. § 7105(a); see 
Rowell v. Principi, 4 Vet. App. 9, 14 (1993) (the filing of a 
notice of disagreement initiates the appellate process).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should make a determination of 
whether the veteran has timely perfected 
an appeal of the denial of entitlement to 
service connection for hypertension, and 
notify the veteran and his representative 
of that decision.  If the veteran or his 
representative protests a determination 
that the appeal was not timely perfected, 
he should be provided a statement of the 
case on that issue and be allowed the 
opportunity to submit a substantive 
appeal.  38 C.F.R. §§ 19.34, 20.101.

2.  The veteran and his representative 
should be provided a statement of the 
case pertaining to the disability rating 
assigned for PTSD, and be allowed the 
opportunity to submit a substantive 
appeal on that issue.

If the veteran is successful in perfecting an appeal of the 
RO's determination that he did not timely perfect an appeal 
of the denial of entitlement to service connection for 
hypertension, or if he is successful in perfecting an appeal 
of the disability rating assigned for PTSD, the case should 
be returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

